Citation Nr: 1007696	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent from March 2, 2006 to July 26, 2009 and in 
excess of 30 percent from July 27, 2009 for the service-
connected posttraumatic stress disorder (PTSD).   

2.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected shell fragment wound 
residuals to the right thigh with damage to the femoral 
nerve.  

3.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected scar as the residual of a 
shell fragment wound to the right thigh.  


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  He was awarded a Purple Heart while serving 
in the Republic of Vietnam.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions dated in 
July 2006, January 2008 and September 2009.  

Service connection was granted for PTSD in July 2006 and a 10 
percent rating was assigned effective on March 2, 2006.  In a 
September 2009 rating decision, the rating was increased to 
30 percent effective on July 27, 2009.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

The issues of a higher initial rating for the service-
connected PTSD and a separate rating for the service-
connected shell fragment wound to the right thigh on the 
basis of muscle damage and any claim for a total compensation 
rating based on individual unemployability are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The service-connected disability picture attributable to 
the residuals of the shell fragment wound is shown to more 
nearly approximate that of severe incomplete paralysis of the 
femoral nerve.  

2.  The service-connected scar as a residual of a shell 
fragment wound to the right thigh is superficial, 
hypopigmented, and stable; is located in the anterior right 
thigh and is 4.6 centimeters by 1 centimeter in size; and is 
manifested by complaints of pain, tenderness and hypesthesia 
on palpation without adherence to the underlying tissue, 
elevation, induration or inflexibility of the skin in the 
area of the scar, inflammation, edema, keloid formation, or 
functional impairment of the thigh due to the scar.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an 30 percent rating, 
but not higher for the service-connected residuals of a shell 
fragment wound to the right thigh on the basis of damage to 
the femoral nerve have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 
4,124a including Diagnostic Codes 5250, 5252, 5314, 8526 
(2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected scar as a 
residual of a shell fragment wound to the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7801-7805 (in effect prior 
to October 23, 2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in February 2006, April 2006, November 
2007, May 2008, and October 2008.    

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The May 2008 and October 2008 letters 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  The claims were 
readjudicated in November 2008 and August 2009.   

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from October 2001 to November 2008 are associated with the 
claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA neurological, 
muscle, and scar examinations in March 2006, November 2007, 
December 2007, July 2009, and August 2009 to obtain medical 
evidence as to the nature and severity of the Veteran's 
residuals of the shell fragment wound to the right thigh to 
include the scar, muscle injury, and nerve damage to the 
femoral nerve.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

The Court has emphasized that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2009).  


Rating Muscle Disabilities

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2009).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2009).  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).  

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. § 
4.55(c) (2009).  

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d) (2009).  

When compensable muscle group injuries are in the same 
anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups. 38 C.F.R. § 4.55(e) (2009).  

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2009).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2009).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).  

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).  

Diagnostic Code 5314 pertains to Muscle Group XIV, which 
affects extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee.  
A slight impairment in Muscle Group Function XIV receives a 
noncompensable rating.  A moderate impairment receives a 10 
percent rating; a moderately severe impairment receives a 30 
percent rating; and a severe impairment receives a 40 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  38 C.F.R. § 
4.56.  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).  


Rating Peripheral Nerve Disabilities

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  

The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate incomplete paralysis, or with 
sciatic nerve involvement, for moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123 (2009).  

Neuritis and neuralgia of the peripheral nerves is to be 
rated with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.123, 4.124 (2009).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.   See nerve 
involved for diagnostic code number and rating.  38 C.F.R. § 
4.124.  

Under Diagnostic Code 8526, relating to anterior crural 
(femoral) nerve, a 10 percent rating is warranted for mild 
incomplete paralysis, a 20 percent rating is warranted for 
moderate incomplete paralysis of the anterior crural nerve, 
and a 30 percent rating is warranted for severe incomplete 
paralysis of the anterior crural nerve.  A 40 percent rating 
is warranted for complete paralysis of the quadriceps 
extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526. 


Rating Scars

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect prior to 
October 23, 2008).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (in effect prior to October 23, 2008).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (in effect prior to 
October 23, 2008).  Note 1 to Diagnostic Code 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
Diagnostic Code 7803 provides that a superficial scar is one 
not associated with underlying soft tissue damage.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (in effect prior to October 23, 2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in 
effect prior to October 23, 2008).  


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Entitlement to a disability evaluation in excess of 20 
percent for the shell fragment wound to the right thigh on 
the basis of damage to the femoral nerve.  

In applying the law to the existing facts, the Board finds 
that a 30 percent evaluation is warranted for the shell 
fragment wound to the right thigh with damage to the femoral 
nerve under Diagnostic Code 8526 because the medical evidence 
shows that this disability is productive of severe 
impairment.  

The medical evidence shows that the Veteran has severe 
causalgic pain in the right thigh secondary to the right 
femoral nerve injury.  A March 2006 VA neurological 
examination report indicates that the Veteran had complaints 
of severe continuous pain in the right thigh.  

The Veteran stated that the pain interfered with his daily 
life and was exacerbated by activity.  An examination 
revealed that motor, sensory and cerebellar examination was 
non-focal.  The diagnosis was that of severe causalgic pain 
at the site of the injury.  

A March 2006 VA muscle examination report stated that the 
Veteran reported having a sharp stabbing pain in the right 
thigh.  He reported that the pain was an 8 out of a 10, with 
the 10 being the worst pain.  He stated that the pain 
disrupted his sleep.  

The examination showed that the Veteran walked with an 
antalgic gait and used a cane.  The right and left thighs 
were symmetrical.  Muscle strength was 5/5.  There was normal 
range of motion of the legs without difficulty.  

A November 2007 VA neurological examination report indicates 
that the Veteran reported having continuous and severe pain 
in the right thigh.  The pain was exacerbated by activity.  
The pain was a 6 out of a 10.  

The examination revealed normal muscle tone, bulk and 
strength in all muscle groups in the right lower extremity.  
The diagnosis was that of status post shrapnel wound and 
surgery to the right upper anterior thigh and posttraumatic 
causalgic pain at the site of the injury likely severe.  The 
examiner indicated that there was no change in the 
neurological examination from March 2006.  

A December 2007 VA examination noted that the right thigh 
circumference was 57 centimeters and the left thigh 
circumference was 57.5 centimeters.  

A July 2009 VA neurological examination report indicates that 
there was no evidence of atrophy and the muscles of the left 
and right thighs were symmetrical.  He reported having give-
away weakness in the right quadriceps secondary to pain.  The 
impression was that of causalgia secondary to the right 
femoral nerve injury. The examiner noted that the pain 
appeared to be worse.   
   
An August 2009 VA muscle examination report indicates that 
the Veteran walked with an antalgic gait and used a cane.  He 
was taking Gabapentin, Ibuprofen, and amitriptyline for the 
pain in the right thigh.  

The Veteran reported that the medications helped for a short 
period of time but the pain returned.  On examination, the 
Veteran had equal muscle mass in the thighs without atrophy.  
Muscle strength of the right hip extensor was 4.5/5.  The 
Veteran had increased pain in the right thigh after 
repetitive movements.  Pain was the predominant factor.   

The VA treatment records show that the Veteran was treated 
for severe neuropathic pain.  An October 2004 VA treatment 
record shows that the Veteran reported having severe 
intermittent right thigh pain with both a neuritic and 
myalgic component.  Neurontin was started.  The VA treatment 
records dated in September 2005, September 2006, and 
September 2007 show that the Veteran continued to have severe 
neuropathic and chronic myalgic pain.  A September 2008 VA 
treatment record notes that the Veteran's pain was not well 
controlled.  

38 C.F.R. § 4.123 provides that in rating peripheral nerve 
disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

The Board finds that the medical evidence of record supports 
the assignment of a 30 percent rating under Diagnostic Code 
8526 for the service-connected shell fragment wound to the 
right thigh with damage to the femoral nerve based upon the 
findings of severe and continuous neuropathic pain and 
causalgia.  There are no findings of loss of reflexes or 
muscle atrophy.  

However, the medical evidence shows that severe neuropathic 
pain is the predominant symptom and there are also objective 
findings of sensory loss to the affected nerve as shown upon 
neurological examination in July 2009.  The July 2009 VA 
examination showed sensory loss to light touch and pain in an 
area of 10 to 12 centimeters around the scar on the right 
thigh.  

The medical evidence shows that the Veteran has functional 
impairment in the right leg and thigh due to the pain with 
give-way weakness and increased pain with repetitive 
movement.  There is objective evidence of antalgic gait.  VA 
regulations require that a claimant's pain be considered in 
evaluating the disability at issue.  See 38 C.F.R. §§ 4.40, 
4.45; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected shell fragment wound to the right 
thigh with damage to the femoral nerve is currently 
productive of a disability picture that more nearly 
approximates that of severe incomplete nerve paralysis.  

A rating in excess of 30 percent under Diagnostic Code 8526 
for the service-connected shell fragment wound to the right 
thigh with damage to the femoral nerve neuropathy of the 
right femoral nerve is not warranted.  The 30 percent rating 
is the maximum rating possible under Diagnosis Code 8526 in 
the absence of complete paralysis of quadriceps extensor 
muscles.  

The overall evidence in this case is not indicative of 
complete paralysis of the femoral nerve with paralysis of the 
quadriceps extensor muscles.  Although the Veteran has severe 
neuropathic pain in the right thigh, some function remains in 
the right thigh.  Therefore, a rating in excess of 30 percent 
is not warranted on the basis of nerve damage.  

The Board finds that the 30 percent rating under Diagnostic 
Code 8526 for causalgia and neuropathic pain due to the 
femoral nerve injury is separate and distinct from the 
criteria used to evaluate the Veteran's scar.  

As discussed, the neuropathic pain is severe and constant; it 
occurs with activity and at times with rest and causes 
weakness and giving-way of the right leg.  The neuropathic 
pain due to the femoral nerve injury affects the entire right 
thigh and leg.  

A separate 10 percent rating is assigned for the scar as a 
residual of the shell fragment wound of the right thigh under 
Diagnostic Code 7804 for pain on palpation of the scar.  The 
scar pain is separate and distinct from the neuropathic pain 
since it only occurs with palpation of the scar and it is 
only in the area of the scar.  

The Board finds that a separate 30 percent rating under 
Diagnostic Code 8526 in addition to the 10 percent rating 
under Diagnostic Code 7804, is not pyramiding under 38 C.F.R. 
§ 4.14 since the disability rating under Diagnostic Code 8526 
is for the neurological disability manifested by constant 
neuropathic pain and resulting weakness and the rating 
assigned under Diagnostic Code 7804 is for the pain due to 
the scar and this pain occurs with palpation and is not 
constant.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  

The residuals scarring was noted to be depressed, but not 
ragged or adherent.  There is no indication on palpation of 
loss of deep fascia, muscle substance, or soft flabby muscles 
in wound area.  The right thigh muscles do not swell or 
harden abnormally in contraction.  

There is no evidence of severe impairment of strength or 
coordination when compared with the corresponding muscles of 
the uninjured side.  As would be expected, there was evidence 
of impairment endurance due to pain.  See the VA examination 
reports dated in March 2006, November 2007, December 2007, 
July 2009 and August 2009.  

The X-ray evidence shows the presence of a metallic density 
in the posterior medical thigh.  See the September 2003 x-ray 
examination report.  There is no evidence of adhesion of scar 
to one of the bones, visible or measurable atrophy; atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle.  See the VA 
examination reports dated in March 2006, November 2007, 
December 2007, July 2009 and August 2009.  

The shell fragment wound to the right thigh may be rated, in 
the alternative, under the Diagnostic Codes pertinent to 
orthopedic disabilities.  A rating in excess of 30 percent is 
available under Diagnostic Code 5250 for ankylosis of the hip 
and under Diagnostic Code 5252 for limitation of flexion of 
the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 
5252.  

However, the medical record reflects that the Veteran was 
able to flex the right hip to 125 degrees which is full 
flexion.  See the March 2006 and August 2009 VA examination 
reports.  There is no evidence suggesting ankylosis of the 
right hip joint.  Thus a rating in excess of 30 percent is 
not warranted under Diagnostic Code 5250.  

A rating in excess of 30 percent is not warranted under 
Diagnostic Code 5252, because the Veteran is able to flex the 
right thigh well beyond 10 degrees.  The veteran had full 
motion of the right thigh despite the severe pain.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Thus a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5252.  

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the Veteran was entitled to 
staged ratings for his service-connected shell fragment wound 
to the right thigh, as the Court indicated can be done in 
this type of case.  As demonstrated, the disability has 
essentially remained stable for the entire appeal period and 
there is no credible evidence for application of any staged 
rating.  


Entitlement to an increased disability rating in excess of 10 
percent for service-connected scar as a residual of a shell 
fragment wound to the right thigh.

The service-connected scar as a residual of a shell fragment 
wound to the right thigh is superficial, hypopigmented, and 
stable.  It is located in the anterior right thigh and is 4.6 
centimeters by 1 centimeter in size.  There is evidence of 
pain, tenderness and hypesthesia on palpation.  See the VA 
scar examination reports dated in March 2006, December 2007, 
and August 2009.  

There is no objective evidence of adherence to the underlying 
tissue, elevation, induration or inflexibility of the skin in 
the area of the scar, inflammation, edema, keloid formation 
or functional impairment of the thigh due to the scar.   

A 10 percent rating is currently assigned to the scar under 
Diagnostic Code 7804, scars, superficial, painful on 
examination.  An evaluation in excess of 10 percent is not 
possible under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Moreover, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7801, scars other than the 
head, face or neck that are deep or that cause limitation of 
motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  

The scar also measures 4.6 centimeters by 1 centimeter; thus, 
it does not exceed 77 square centimeters.  The scar is 
superficial and there is no evidence that this scar is 
associated to underlying soft tissue.  

Diagnostic Code 7805 also provides for rating of a scar on 
the basis of limitation of function of the part affected.  
The medical evidence shows that right thigh scar itself is 
not productive of an ascertainable limitation of motion or 
functional loss that would be separately ratable in this 
case.  See the August 2009 VA scar examination.  Thus, a 
higher rating is not warranted under Diagnostic Code 7805.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
scar for the entire appeal period.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Hart is not warranted.  

There is no showing that the service-connected scarring in 
and of itself has resulted in marked interference with 
employment or required any periods of recent hospitalization.  
Nor does it otherwise presents an unusual or exceptional 
disability picture that would call into question the 
application of the established rating standards.  

The Board finds that the Veteran's manifestations are fully 
addressed by the criteria in the Rating Schedule.  The 
Veteran's symptoms are contemplated under the rating 
schedule.  In the absence of unanticipated factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In conclusion, a disability evaluation in excess of 10 
percent the service-connected scar of the right thigh due to 
a shell fragment under the provisions of 38 C.F.R. § 4.118 
for the period of the appeal must be denied.  




ORDER

An increased rating of 30 percent, but no more for the 
service-connected residuals of the shell fragment wound to 
the right thigh on the basis of damage to the femoral nerve 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.   

An increased rating in excess of 10 percent for service-
connected scar as the residual of a shell fragment wound to 
the right thigh is denied.  



REMAND

The Veteran asserts that he had to retire from his position 
with the highway maintenance department because of his right 
leg pain and weakness.  See the VA examination reports dated 
in September 2003, November 2007, August 2009.  

The November 2007 VA psychiatric examination report indicates 
that the Veteran reported that he operated heavy equipment 
for the Highway Department.  He would drive a truck to salt 
the highways in the winter.  

The Veteran stated that his right leg pain worsened and he 
had to take a lot of sick leave.  He stated that in 2003, he 
felt he had to retire because he could not longer run heavy 
equipment with his leg pain.  The Veteran submitted evidence 
showing that he retired in 2003.  

Moreover, to fully address the Veteran's assertions of 
incapacity caused by the service-connected shell fragment 
wound residuals, the Board finds that another VA examination 
is required to evaluate the current extent of any separately 
ratable muscle damage cause to the service-connected injury 
in service.  

There is evidence of record which tends to show that the 
service-connected PTSD may have worsened since the July 2009 
VA examination.  At the hearing before the Board in December 
2009, the Veteran stated that his PTSD had worsened and he 
sought treatment a few months ago.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of the shell fragment wound to 
the right thigh with injury to the 
femoral nerve from the VA Healthcare 
System dated from November 2008.  

2.  The RO should schedule the Veteran 
for a psychiatric examination to 
determine the severity of the service-
connected PTSD.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should identify all symptoms 
and functional impairment due to the PTSD 
(i.e., distinguish the symptoms 
attributable to the service-connected 
PTSD only versus those attributable to 
non-service-connected psychiatric 
disorder(s)).  

The examiner should provide a global 
assessment of functioning (GAF) score 
based on the Veteran's service-connected 
PTSD.  

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
current extent of the muscle damage due 
to the service-connected shell fragment 
wound of the right thigh.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  All indicated testing should 
be done in this regard.  

The examiner in this regard should assess 
the severity of the service-connected 
right thigh wound residuals in terms of 
overall impairment of his ability to 
perform substantially gainful employment, 
as asserted by the Veteran.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claims for a higher initial 
rating for the service-connected PTSD and 
for a separate compensable rating for the 
service-connected shell fragment wound 
residuals of the basis of muscle damage, 
as well as any claim for a total 
compensation rating based on individual 
unemployability in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative and they should be 
afforded an appropriate period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


